DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 appears to be a duplicate claim of claim 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190274454 issued to Bidhendi in view of U.S. Publication No. 20180249849 issued to Wilkinson.

Regarding claim 1,
Bidhendi discloses a device comprising: a blanket (FIG. 1 (11)) is made by laminating a fabric ([0022]) over a … gel. (Bidhendi: [0023] “The interior space of the blanket can be filled with any number of different types of weighted elements 12 until reaching a specific weight (typically between 4 and 25 pounds). In the preferred embodiment, the weighted elements can comprise glass beads; however other materials such as high density plastic pellets, sand, stone, and gel, for example, are also contemplated.”)
Bidhendi does not appear to disclose a cooling gel.
However, Wilkinson discloses a cooling gel. (Wilkinson: FIG. 1 (15))
Thus it would have been obvious for one having ordinary skill in the art to provide the device of Bidhendi with a cooling gel in view of the teachings of Wilkinson, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than a weighted cooling blanket capable of cooling a user in which one of ordinary skill in the art would have recognized as a predictable result.

	
Regarding claims 3 and 5
The Bidhendi/Wilkinson combination discloses the device according to claim 1 further comprising: where the cooling gel is flexible. (Wilkinson: [0050] the examiner notes that gel is inherently flexible in its normal state at room temperature)

Regarding claim 4,
The Bidhendi/Wilkinson combination discloses the device according to claim 1 further comprising: where the cooling gel pulls heat away from a body. (Wilkinson: [0050] wherein the gel inherently pulls heat away from a body since it is a cooling gel)

Regarding claim 6,
The Bidhendi/Wilkinson combination discloses the device according to claim 1 further comprising: where the cooling gel laminated onto polyester or cotton fabric. (Bidhendi: [0022] see also FIG. 1 (12) wherein (12) is positioned within (11) the blanket body)

Regarding claim 7,
The Bidhendi/Wilkinson combination discloses the device according to claim 1 further comprising: having a layer of rectangular packets that contain the cooling gel where the packets are divided by evenly spaced gaps. (Bidhendi: [0023] “In the preferred embodiment, 

Regarding claim 8,
The Bidhendi/Wilkinson combination discloses the device according to claim 7 further comprising: where the packets are connected. (Bidhendi [0023] the pockets (13) are connected via seams)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190274454 issued to Bidhendi in view of U.S. Publication No. 20180249849 issued to Wilkinson further in view of U.S. Publication No. 20040153040 issued to Martineau.

Regarding claim 2,
The Bidhendi/Wilkinson combination discloses the device according to claim 1 further comprising: where the cooling gel is … polyurethane. (Wilkinson: [0045])
Neither reference appears to disclose a water-based polyurethane. 
However, Martineau discloses a water based polyurethane cooling gel (Martineau: Abstract)
It would have been obvious for one having ordinary skill in the art to modify the cooling gel of Wilkinson to be water-based polyurethane since the hydrogel is a known material and one of ordinary skill in the art would have recognized that a water-based polyurethane gel would exhibit superior heat absorbing properties than that of conventional cooling gels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/27/2021